Name: Commission Regulation (EEC) No 2765/87 of 16 September 1987 authorizing certain intervention agencies to put up for sale by tender 450 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 87 Official Journal of the European Communities No L 266/ 11 COMMISSION REGULATION (EEC) No 2765/87 of 16 September 1987 authorizing certain intervention agencies to put up for sale by tender 450 000 tonnes of common wheat for export in the form of flour HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 450 000 tonnes of common wheat in accordance with Article 4 of Regulation (EEC) No 1836/82, as follows : (tonnes) 200 000 250 000 Germany France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (3), provides that the sale of cereals held by intervention agencies must be by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (^, lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas in part of the Community the 1987 common wheat harvest has been affected by exceptional weather conditions that could not have been anticipated by oper ­ ators who undertook before 1 August 1987 to export flour either commercially or as food aid ; whereas these oper ­ ators should be enabled to draw supplies from interven ­ tion stocks by means of a sale of these stocks by tender ; Whereas a conversion rate should be set to determine the quantity of flour to be exported on the basis of the common wheat used ; Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Whereas the member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The invitation to tender shall be open from 15 September to 15 October 1987. 2. The common wheat awarded must be processed into flour for human consumption and exported to third coun ­ tries . 3 . Tenders shall not be valid unless (a) submitted by an operator designated before 1 August 1987 successful tenderer for a Community or national supply of flour as food aid ; (b) submitted by an operator holding before 1 August 1987 an export licence, with advance fixing of the refund, for the same quantity as that for which the tender is made ; (c) accompanied by evidence that the tenderer has lodged security of 10 ECU per tonne. Article 3 By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 1836/82, the minimum price to be complied with shall be fixed in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75, at a level ensuring equality of supply conditions throughout the Community with respect to the new harvest. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . (&lt;) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . Article 4 For the determination of the quantity of flour to be exported, the quantity of common wheat awarded shall be divided by a coefficient of 1,37. No L 266/ 12 Official Journal of the European Communities 17. 9 . 87 Article 5 1 . The security referred to at (c) of Article 2 (3) shall be released :  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 ('). Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 6 The intervention agencies concerned shall take all necessary steps to ensure compliance with the provisions of this Regulation . They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of progress of the invitation to tender. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 September 1987. 2. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the common wheat flour under the export licence . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 205, 3 . 8 . 1985, p. 5 .